Judgment dismissing complaint reversed upon the law, and new trial granted, costs to appellant to abide the event. The notice stating that decedent was caused to fall through the ice in the lake at Prospect Park was sufficient to enable the representatives of the city to investigate promptly the circumstances surrounding the alleged accident and the place where it was said to have occurred. In our opinion, because of the nature of the accident, the city’s representatives would not be misled by this notice. Kelly, P. J., Young, Kapper, Lazansky and Hagarty, JJ., concur.